— Appeals from a decision, a corrected decision and an amended decision of the Workers’ Compensation Board, filed July 27, 1990, January 2, 1991 and June 25, 1991, which, inter alia, ruled that claimant sustained an accidental injury in the course of his employment.
Claimant was injured while participating in a “tug of war” contest at the employer’s annual picnic. Testimony by claimant and his supervisor established that the picnic was organized during business hours and employee participation in the picnic was overtly encouraged by the supervisor to promote morale and esprit de corps. Given these facts, we find that substantial evidence supports the decision of the Workers’ Compensation Board that claimant’s injury constituted an accident arising out of and in the course of employment (see, Matter of Midley v Romulus Cent. School Dist., 184 AD2d 925; Matter of Diem v Diem & Buerger Ins. Co., 146 AD2d 840).
Weiss, P. J., Mercure, Crew III, Mahoney and Casey, JJ., concur. Ordered that the decisions are affirmed, without costs.